       Case 19-08659            Doc 14        Filed 04/30/19 Entered 04/30/19 16:30:50                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Justine L Moton                                           )             Chapter 13
                                                                 )             Case No. 19 B 08659
         Debtor(s)                                               )             Judge LaShonda A. Hunt

                                                       Notice of Motion

     Justine L Moton                                                           Debtor A ttorney: Cutler & A s s ociates Ltd
     208 N Kolin, 1st floor                                                    via Clerk's ECF noticing procedures
     Chicago, IL 60624


                                                                               >   Dirksen Federal Building
On May 13, 2019 at 10:30 am, I will appear at the location listed to the       >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 719
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, May 1, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 03/26/2019.

2.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


3.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

4.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

5.   The debtor(s) have failed to provide required identification and or social security documentation.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
